EXHIBIT 10.34



 

[image_015.jpg]

 

 

MARKET PARTICIPANT GUARANTEE AGREEMENT

 

This MARKET PARTICIPANT GUARANTEE AGREEMENT (this "Guarantee") is made by the
undersigned entity (together with its permitted successors and assigns, the
“Guarantor”, in favor of ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC. (together
with its successors and assigns, “ERCOT”. The Guarantor and ERCOT shall be
referred to herein collectively as “Parties”.

 

Recitals

 

A.      ERCOT has entered into a Standard Form Market Participant Agreement
(hereinafter the "Agreement"as the same may be modified through the procedure
set forth in the ERCOT Protocols) with the Market Participant identified on the
signature page hereof (together with its permitted successors and permitted
assigns, the "Participant”.

 

B.     Pursuant to the Agreement and the related ERCOT Protocols (as such term
is defined in the Agreement), ERCOT may extend credit to Participant from time
to time.

 

C.      It is expressly agreed and understood by and among Participant, ERCOT
and Guarantor that: (1) the execution and delivery to ERCOT of this Guarantee is
a condition precedent to ERCOT entering into the Agreement, the continuation of
transactions with Participant pursuant to the Agreement and the extension of
credit to Participant pursuant to the Agreement and the related ERCOT Protocols,
(2) ERCOT has relied, and will continue to rely, upon this Guarantee and the
terms and representations herein in entering into transactions as contemplated
by the Agreement and the related ERCOT Protocols, and (3) ERCOT would not enter
into the Agreement, or otherwise enter into or continue transactions with
Participant, without this Guarantee.

 

D.     The value of the consideration and benefit received and to be received by
Guarantor, directly or indirectly, as a result of ERCOT entering into the
Agreement and Guarantor executing and delivering this Guarantee, is reasonably
worth at least as much as the liability and obligation of Guarantor hereunder,
and the extension of credit to Participant pursuant to the Agreement has or may
reasonably be expected to benefit the Guarantor directly or indirectly.

 

E.      In connection with the foregoing, Guarantor desires to guarantee to
ERCOT the prompt and full payment of the Obligations (as defined below) upon the
terms and conditions contained in this Guarantee.

 

Agreements

 

Section 1.          In consideration of credit heretofore or hereafter granted
by ERCOT to Participant pursuant to the Agreement or the related ERCOT
Protocols, Guarantor hereby unconditionally, absolutely and, subject to the
express provisions of Sections 9 and 20 hereof, irrevocably guarantees to ERCOT,
as a primary obligor and not as a surety, the punctual payment when due (subject
to any grace period applicable to the Obligations (as defined below)), whether
on a scheduled date, by lapse of time, by acceleration of maturity, or otherwise
any and all of the Obligations. As used in this Guarantee, the term
"Obligations" means, collectively:

 

(a) any and all indebtedness, liabilities and sums of money now or hereafter due
and owing by Participant to ERCOT pursuant to, or arising under, the Agreement,
the ERCOT Protocols or any of the ERCOT market and operating guides, including
(without limitation) all scheduling, operating, planning, reliability and
settlement policies, rules, guidelines and procedures established from time to
time by ERCOT;

 

 

 

1

 

(b) any and all interest and out-of-pocket expenses (including reasonable
attorneys' fees) now or hereafter due and owing by Participant pursuant to the
Agreement, the ERCOT Protocols or any of the ERCOT market and operating guides,
in each instance whether or not allowed under any Debtor Relief Law (including
all post-petition interest accruing after the commencement of any bankruptcy or
insolvency proceeding by or against Participant, whether or not allowed in such
proceeding), and all other amounts that would be part of the Obligations but for
the operation of Debtor Relief Laws;

 

(c) all assessments and other amounts required to be paid by Participant to
ERCOT in order to maintain the Agreement and the ability to conduct business
with ERCOT notwithstanding the continuing right of Participant to dispute,
contest or pursue rights of setoff of such assessments and other amounts
pursuant to the alternative dispute resolution provisions of the ERCOT
Protocols; and

 

(d) all reasonable costs, expenses and fees, including, without limitation,
court costs and attorneys' fees, arising in connection with the collection of
any or all amounts, indebtedness, obligations and liabilities of Participant to
ERCOT described in clauses (a) through (c) of this sentence.

 

For purposes of this Guarantee, the term "Debtor Relief Laws" shall mean Title
11 of the United States Code, as now or hereafter in effect, or any other
applicable law, domestic or foreign, as now or hereafter in effect, relating to
bankruptcy, insolvency, liquidation, receivership, reorganization, arrangement
or composition, extension or adjustment of debts, or other debtor relief, or
similar laws affecting the rights of creditors.

 

Section 2.           Notwithstanding the foregoing, the maximum amount of the
Obligations for which Guarantor shall be liable personally hereunder shall not
exceed the sum of the following from time to time: (a) the then-applicable
Credit Support Amount (as defined below); plus (b) interest in respect of the
Obligations (to the extent permitted by applicable state law, the Agreement, the
ERCOT Protocols or any of the ERCOT market and operating guides) for periods
after the date on which written demand is made for payment hereunder by ERCOT;
plus (c) Expenses (as defined below).

 

For purposes of this Guarantee, the term "Credit Support Amount” shall mean the
amount designated as such on the signature page to this Guarantee as the same
may be increased or decreased by written agreement between the Guarantor and
ERCOT.

 

Section 3.            Guarantor is liable for the full payment of the
Obligations, subject to the express limitations provided in Section 2, as a
primary obligor. This is a continuing guarantee of payment and not of
collection. Guarantor acknowledges and agrees that Guarantor may be required to
pay the Obligations in full without assistance or support from Participant or
any other person. Guarantor agrees that if all or any part of the Obligations
shall not be punctually paid when due, whether on the scheduled payment date, by
lapse of time, by acceleration of maturity or otherwise, Guarantor shall pay, at
or before 5:00 P.M. Central Prevailing Time on the second Business Day (as such
term is defined in the ERCOT Protocols) immediately following the issuance of
written demand by ERCOT to Guarantor, the amount due on the Obligations to ERCOT
in accordance with the terms hereof. ERCOT may, but shall have no obligation to,
make such demand(s) at any time coincident with or after the time for payment of
all or part of the Obligations, and such demand(s) may be made from time to time
with respect to the same or different items of the Obligations. Such demand(s)
may be made, given and received in accordance with the notice provisions hereof;
provided, however, the failure to make, give or receive any such demand (or any
failure of any such demand to be made in accordance with the notice provisions
hereof) shall not relieve, limit or discharge Guarantor in any respect of its
obligations under this Guarantee. Guarantor hereby waives any condition or
requirement with respect to any such demand under this Guarantee, and Guarantor
agrees that Guarantor's obligations hereunder are absolute and immediate without
requirement of presentment, protest, notice of protest, notice of nonpayment,
notice of intent to accelerate, notice of acceleration or any other notice
whatsoever (all of which are expressly waived), except as may expressly be
required hereunder.

 

2

 



 

Section 4.           If Guarantor is or becomes liable for any indebtedness or
obligations owing by Participant to ERCOT other than through this Guarantee, the
liability of Guarantor for such other indebtedness shall not in any manner be
impaired or affected hereby or the limits contained herein, and the rights of
ERCOT hereunder shall be cumulative of any and all other rights that ERCOT may
have against Guarantor. If Participant is or becomes indebted to ERCOT for any
indebtedness other than the Obligations, any payment received or recovery
realized upon any such other indebtedness of Participant to ERCOT may be
applied, in ERCOT's sole discretion, to indebtedness of Participant to ERCOT
other than the Obligations, except to the extent paid by the Guarantor
specifically in respect of the Obligations or as otherwise required by Law or
written agreement of ERCOT to be applied to the Obligations. This Guarantee is
independent of, and shall not be limited by, any other guaranty or collateral
posted by or on behalf of Guarantor, in each instance whether now existing or
hereafter given. Further, Guarantor's liability under this Guarantee is in
addition to any and all other liability Guarantor may have in any other
capacity, including, without limitation, its capacity as a general partner or
managing member of Participant.

 

Section 5.           Except as otherwise set forth in this Guarantee, Guarantor
hereby expressly waives:

 

(a) any right to terminate this Guarantee with respect to the Obligations except
as set forth in Section 9 below;

 

(b) any right to receive notice of any renewal, extension, modification,
supplement or other change in the terms of the Agreement or the ERCOT Protocols;

 

(c) any right relating to the timing, manner or conduct of ERCOT's enforcement
of rights against Participant's assets or any collateral from time to time
pledged by, or on behalf of, Participant to secure the Obligations;

 

(d) if Guarantor and Participant (or any other person) have each pledged assets
to secure the Obligations, any right to require ERCOT to proceed first against
collateral pledged by Participant (or any other person) before proceeding
against collateral pledged by Guarantor;

 

(e) any claim for setoff or any defense which Participant could assert on the
Obligations, including, without limitation, force majeure, breach of contract,
breach of warranty, and fraud;

 

(f) promptness, diligence, notice of any default, notice of nonpayment or
nonperformance, notice of acceleration or intent to accelerate, acceptance or
notice of acceptance of this Guarantee, presentment, protest, notice of protest,
notice of dishonor, notice of the incurring by Participant of additional
indebtedness, notice of any suit or other action by ERCOT against Participant or
any other person, any notice to any person liable for the obligation which is
the subject of the suit or action, and all other notices and demands with
respect to the Obligations and this Guarantee;

 

3

 

 

 

(g) any and all rights to which it may be entitled by virtue of the laws of the
State of Texas governing suretyship and guarantees, including, without
limitation, any rights under Rule 31, Texas Rules of Civil Procedure, Section
17.001 of the Texas Civil Practice and Remedies Code and Chapter 34 of the Texas
Business and Commerce Code, as any or all of the same may be amended or
construed from time to time, or the common law of the State of Texas at all
relevant times;

 

(h) any defense due to the Guarantor's failure to review the activities of
Participant or any changes in the Agreement, the ERCOT Protocols or the related
ERCOT market and operating guides (it being acknowledged and agreed that
Guarantor bears all responsibility for monitoring the activities of the
Participant in the ERCOT markets); and

 

(i) any and all other demands and notices to Guarantor or Participant, and any
and all other formalities of any kind, the omission of or delay in performance
of which might but for the provisions of this Section constitute legal or
equitable grounds for relieving or discharging Guarantor in whole or in part
from its irrevocable, absolute and continuing obligations hereunder.

 

In furtherance of the foregoing, Guarantor agrees that (i) it is not necessary
for ERCOT, in order to enforce Guarantor's payment hereunder, first to proceed
against Participant or resort to any collateral, security or other guarantors or
obligors, if any, or pursue any other remedy available to ERCOT with respect to
the Obligations, and (ii) the Agreement, the ERCOT Protocols, and any
collateral, security or obligations of any other guarantors or obligors, if any,
may be renewed, extended, amended, modified, supplemented, sold, released,
surrendered, exchanged, settled, compromised, waived, subordinated or modified,
in each case without consideration and on any terms or conditions, without
notice to, or further assent from, the Guarantor.

 

Section 6.           The obligations of Guarantor hereunder are absolute and
unconditional irrespective of:

 

(a) the invalidity or unenforceability of the Agreement;

 

(b) the bankruptcy or insolvency of, or the effect of application of any Debtor
Relief Laws to, the Participant;

 

(c) any claim for setoff or any defense which Participant could assert on the
Obligations, including, without limitation, force majeure, breach of contract,
breach of warranty, and fraud;

 

(d) any substitution, release or exchange of any other guaranty of or security
for any of the Obligations;

 

(e) the existence or terms of any other agreements between Guarantor and any
party, including Participant; and

 

(f) to the fullest extent permitted by applicable law, irrespective of any other
circumstances whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a guarantor, it being the intent of this Guarantee that
the obligations of Guarantor hereunder shall be absolute and unconditional under
any and all circumstances (except as otherwise set forth in this Guarantee).

 

 

4

 

 

Section 7.          All rights of Guarantor to proceed against Participant in
respect of payment hereunder, by subrogation or otherwise

 

(a) are hereby subordinated and deferred to and until the full and final payment
and discharge of the Obligations; and

 

(b) Guarantor may not exercise any rights it may acquire by way of subrogation
under this Guarantee, by payment made hereunder or otherwise, until all of the
Obligations then due and payable have been fully and finally paid. Subject to
the subordination herein provided, with respect to any payments made by
Guarantor to ERCOT under this Guarantee, Guarantor may succeed to any rights of
Participant under the Agreement and the ERCOT Protocols. Guarantor does not
waive or release any rights of subrogation, reimbursement or contribution which
Guarantor may have after full and final payment of the then due and unpaid
Obligations.

 

Section 8.          All remedies, rights, powers and privileges granted to ERCOT
pursuant to this Guarantee are cumulative. The exercise of any or all such
rights by ERCOT shall not reduce, limit, impair, discharge, terminate, or
otherwise affect the liability of Guarantor. No failure or delay by ERCOT in
exercising any remedy, right, power or privilege pursuant to this Guarantee
shall operate as a waiver, and any such remedy, right, power or privilege may be
exercised by ERCOT at any time. No partial exercise of any such rights shall
preclude further exercise or the exercise of any other remedy, right, power or
privilege. No notice or demand by ERCOT upon Guarantor or any other guarantor of
the Obligations shall preclude ERCOT from taking further action without notice
or demand.

 

Section 9.          The term of this Guarantee shall be for a period of one (1)
year, commencing on the date set forth below and expiring one (1) year later.

 

(a)     Notwithstanding the foregoing, this Guarantee shall be automatically
renewed and extended without amendment for one (1) year from the expiration date
hereof, or one (1) year from any future expiration date, unless at least sixty
(60) days prior to the expiration date the Guarantor sends written notice to
ERCOT stating that Guarantor elects not to renew or extend this Guarantee;

 

(b)     Notwithstanding the foregoing, this Guarantee may be terminated by
Guarantor at any time by:

 

     (i)     a written notification of termination given by Guarantor to ERCOT,
or

 

     (ii)     posting, or causing to be posted, in respect of the Obligations of
Participant, a letter of credit in an amount and form determined by ERCOT in
accordance with the ERCOT Protocols (the “Substitute Collateral").

 

Termination pursuant to Section 9(b)(i) shall be effective thirty (30) days
after the receipt by ERCOT of such written notification of termination.
Termination pursuant to Section 9(b)(ii) shall be effective upon ERCOT's
confirmation of receipt of the Substitute Collateral;

 

5

 

(c)     If Guarantor elects not to renew or extend this Guarantee in accordance
with Section 9(a) or Guarantor terminates this Guarantee in accordance with
Section 9(b), Guarantor shall remain liable for any Obligations hereunder
arising before the effective date of nonrenewal, non-extension, or termination.
Guarantor expressly agrees and acknowledges that this Guarantee applies to all
Obligations arising or committed to prior to the effective date of the
termination of this Guarantee, whether by nonrenewal, non extension, or
termination; and

 

(d)     Notwithstanding any other provision in this Guarantee, this Guarantee
shall continue in effect or shall automatically be reinstated if at any time
payment, or any part thereof, made by Participant or Guarantor to ERCOT during
the term of this Guarantee with respect to any of the Obligations is rescinded
or set aside for any reason, or must otherwise be repaid by ERCOT as a result of
application of any Debtor Relief Laws or otherwise

 

Section 10.        Guarantor hereby represents and warrants to ERCOT, which
representations shall be deemed repeated continually during the term hereof,
that:

 

(a)     this Guarantee is duly authorized and valid, and is binding upon and
enforceable against Guarantor (subject, in each instance, to the effect of
applicable Debtor Relief Laws) and the person executing this Guarantee on behalf
of the Guarantor has full power and authority to bind the Guarantor to this
Guarantee;

 

(b)     the execution and delivery of, and the performance by Guarantor of its
obligations under this Guarantee do not contravene or conflict with (i) any
provision of the Guarantor's organizational, constituent or governing documents,
or (ii) any law, regulation, decree, order, judgment, resolution or any
contractual restriction binding on Guarantor or its assets that could affect, in
a materially adverse manner, the ability of the Guarantor to perform any of its
obligations hereunder;

 

(c)     Guarantor (i) is duly organized, validly existing, and in good standing
under the laws of the state of its organization and (ii) has full power and
authority to enter into, and to perform its obligations under, this Guarantee;

 

(d)     there is no litigation pending or, to the knowledge of Guarantor,
threatened, before or by any tribunal against or affecting Guarantor which seeks
to limit, prevent, enjoin or delay the Guarantor's performance of its
obligations under this Guarantee, except as may be disclosed by the Guarantor to
ERCOT or in the Guarantor's filing with the Securities and Exchange Commission;

 

(e)     no bankruptcy or insolvency proceedings are pending or, to the best of
Guarantor's knowledge, contemplated by or against Guarantor under any Debtor
Relief Laws;

 

(f)     NEITHER ERCOT NOR ANY AFFILIATE, EMPLOYEE, AGENT, OR REPRESENTATIVE OF
ERCOT HAS MADE ANY REPRESENTATION, WARRANTY OR STATEMENT TO GUARANTOR IN ORDER
TO INDUCE GUARANTOR TO EXECUTE THIS GUARANTEE, AND GUARANTOR HEREBY EXPRESSLY
WAIVES ANY CLAIM OF FRAUDULENT INDUCEMENT TO EXECUTE THIS GUARANTEE AND FURTHER
DISCLAIMS ANY RELIANCE ON STATEMENTS OR REPRESENTATIONS OF ERCOT OR ANY
AFFILIATE,

 

 

6

 

EMPLOYEE, AGENT, OR REPRESENTATIVE OF ERCOT IN WAIVING SUCH A CLAIM;

 

(g)     any and all balance sheets, net worth statements, and other financial
information with respect to Guarantor which have heretofore been given to ERCOT
by Guarantor fairly and accurately present the financial condition of Guarantor
as of the respective dates thereof;

 

(h)     to the best of its knowledge, Guarantor is not in default under any
agreements or contracts which may adversely affect Guarantor's ability to
fulfill its obligations under this Guarantee;

 

(i)     any indebtedness of Participant to Guarantor now or hereafter existing
is hereby subordinated to the payment of the Obligations. As long as Participant
is not in default on payment of the Obligations, Participant may make payments
to Guarantor on any subordinated indebtedness in the ordinary course of
business. After default by Participant on payment of the Obligations, any
payments by Participant to Guarantor on account of such subordinated
indebtedness shall be collected and received by Guarantor in trust for ERCOT and
shall be paid over to ERCOT on account of the Obligations without impairing or
releasing the obligations of Guarantor hereunder; and

 

(j)     Guarantor has, independently and without reliance upon ERCOT, and based
upon such documents and information as Guarantor has deemed appropriate, made
its own analysis and decision to enter into this Guarantee.

 

Section 11.         Guarantor hereby further covenants and agrees to ERCOT that:

 

(a)     Guarantor will keep itself fully apprised of Participant's financial and
business condition, and Guarantor shall be responsible, to the extent deemed
necessary or advisable by Guarantor, for obtaining for itself information
regarding Participant, the Agreement, the ERCOT Protocols and the ERCOT market
and operating guides, and Guarantor acknowledges and agrees that ERCOT shall
have no duty at any time to notify Guarantor of any information which ERCOT may
have or acquire concerning Participant or to investigate or inform Guarantor of
the financial or business condition or affairs of Participant or any change
therein;

 

(b)     Guarantor will provide ERCOT with any and all financial information
required to be submitted under ERCOT's credit policy or the ERCOT Protocols and
other financial information reasonably requested by ERCOT concerning or relating
to Guarantor's financial condition within twenty (20) days after such written
request by ERCOT. Other financial information may include, at a minimum: a
balance sheet; an income and expense statement; a statement showing contingent
liabilities; detailed cash flow statements; and any supporting schedules or
documentation which ERCOT may require and is acceptable to ERCOT. The financial
information provided shall be in accordance with generally accepted accounting
principles; and

 

(c)     Guarantor's representations, warranties, covenants, waivers and
agreements set forth in this Guarantee are a material inducement to ERCOT to
enter into the Agreement and extend credit to Participant and shall survive the
execution hereof and any bankruptcy, foreclosure, transfer of security or other
event affecting Participant, Guarantor, any other person, or any security for
all or any part of the Obligations.

 

7

 

 

Section 12.        This Guarantee is executed and delivered as an incident to a
transaction(s) negotiated and consummated in Travis County, Texas, and shall be
governed by and construed in accordance with the Laws of the State of Texas,
other than the conflicts of laws principles thereof. Guarantor, for itself and
its successors and assigns, hereby irrevocably (i) submits to the non exclusive
jurisdiction of the state and federal courts in the State of Texas (ii) waives,
to the fullest extent permitted by Law, any objection that may now or in the
future have as to the venue of any action, proceeding or litigation arising out
of or in connection with this Guarantee brought in the District Court of Travis
County, Texas, or in the United States District Court for the Western District
of Texas, Austin Division, and (iii) agrees that any legal action or proceeding
against Guarantor arising out of or in connection with this Guarantee may be
brought in any one of the foregoing courts. Guarantor hereby agrees that service
of process upon Guarantor may be made by certified or registered mail, return
receipt requested, at its address specified herein. Nothing herein shall affect
the right of ERCOT to serve process in any other manner permitted by law or
shall limit the right of ERCOT to bring any action or proceeding against
Guarantor or with respect to any of Guarantor's property in courts in other
jurisdictions. Any action or proceeding by Guarantor against ERCOT shall be
brought only in a court located in Travis County, Texas. The scope of each of
the foregoing waivers is intended to be all encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including, without limitation, contract claims, tort claims, breach
of duty claims, and all other common law and statutory claims. Guarantor
acknowledges that these waivers are a material inducement to ERCOT's agreement
to enter into the Agreement, that ERCOT has already relied on these waivers and
will continue to rely on each of these waivers in related future dealings. The
waivers in Section 12 are irrevocable on the part of both ERCOT and Guarantor
and may not be modified without the agreement of both ERCOT and Guarantor in
writing as required pursuant to Section 23 below; these waivers apply to any
future renewals, extensions, amendments, modifications, replacements or renewals
of this Guarantee.

 

Section 13.         If any provision or any part of any provision of this
Guarantee or the application thereof to any person or circumstance shall, for
any reason and to any extent, be judicially declared to be invalid or
unenforceable, then neither the remaining provisions of this Guarantee nor the
application of such provision to any other person or circumstance shall be
affected thereby, and the remaining provisions of this Guarantee, or the
applicability of such provision to other persons or circumstances, as the case
may be, rather shall remain in effect and be enforceable to the maximum extent
permitted by applicable law.

 

Section 14.         From time to time, at the reasonable request of ERCOT,
Guarantor will (a) promptly correct any ministerial or administrative defect,
error or omission which may be discovered in the contents of this Guarantee; (b)
execute, acknowledge and deliver (or cause to be executed, acknowledged and
delivered) such further documents and instruments and perform such further acts
and provide such further assurances as may be necessary, desirable, or proper,
in ERCOT's opinion, (i) to carry out more effectively the purposes of this
Guarantee and the transactions contemplated hereunder, or (ii) to confirm the
continuation of the rights created under this Guarantee for the benefit of
ERCOT, including reaffirmation of the obligations hereunder from time to time
upon the renewal hereof and the applicability of any changes in the Credit
Support Amount.

 

Section 15.          Time is of the essence in this Guarantee with respect to
all of Guarantor's obligations hereunder.

 

Section 16.         The recitals and introductory paragraphs hereof are a part
hereof, form a basis for this Guarantee and shall be considered prima facie
evidence of the facts and documents referred to therein.

 

 

8

 

 

Section 17.         The Article, Section and Subsection entitlements hereof are
inserted for convenience of reference only and shall in no way alter, modify,
define, limit, amplify or be used in construing the text, scope or intent of
such Articles, Sections or Subsections or any provisions hereof. Furthermore,
words used in the singular shall include the plural and vice-versa, and any
gender shall be deemed to include the other. Further, each party hereby
acknowledges that such party and its counsel have reviewed and considered the
effect of this Guarantee. As such, the terms of this Guarantee shall be fairly
construed and the usual rule of construction, to the effect that any ambiguities
herein should be resolved against the drafting party, shall not be employed in
the interpretation of this Guarantee or any amendments, modifications, or
exhibits.

 

Section 18.         All sums payable under this Guarantee shall be by wire
transfer of immediately available funds, without offset, in lawful money of the
United States of America, which shall at the ti me of payment be legal tender
for the payment of public and private debts. A II payments shall be remitted to
ERCOT's bank account as designated by written notice to Guarantor, whether
through demand for payment or otherwise.

 

Section 19.         EACH OF GUARANTOR AND ERCOT, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY, UNCONDITIONALLY
AND VOLUNTARILY, WITH, AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES,
RELINQUISHES AND FOREVER FORGOES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
SUIT, PROCEEDING, OR COUNTERCLAIM BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO THIS GUARANTEE OR ANY CONDUCT, ACT, FAILURE TO ACT OR OMISSION OF OR
BY ERCOT OR GUARANTOR, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, PARNTERS,
MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH
ERCOT OR GUARANTOR, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, OR IN THE ENFORCEMENT OF ANY OF THE TERMS OR
PROVISIONS OF THIS GUARANTEE. IT IS AGREED AND UNDERSTOOD BY EACH OF GUARANTOR
AND ERCOT THAT TillS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS
AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST
PARTIES WHO ARE NOT PARTIES TO THIS GUARANTEE. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY GUARANTOR AND ERCOT, AND EACH OF GUARANTOR AND
ERCOT HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN
MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY
MODIFY OR NULLIFY ITS EFFECT. EACH OF GUARANTOR AND ERCOT FURTHER REPRESENTS AND
WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS GUARANTEE AND IN
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.

 

Section 20.         Guarantor agrees to pay to ERCOT, upon demand, all
reasonable out-of-pocket costs and expenses, including, without limitation,
reasonable third-party attorneys' fees, that may be incurred by ERCOT in
attempting to cause satisfaction of Guarantor's liability under this Guarantee
(“Expenses”) .

 

Section 21.         All notices or other communications hereunder shall be made
by hand delivery, by next day delivery service or by certified mail, return
receipt requested (receipt effective upon scheduled weekday delivery day) or
facsimile (receipt effective upon receipt of evidence, including ( facsimile
evidence, that facsimile was received) to the addresses for ERCOT and Guarantor
set forth on the signature page of this Guarantee. For purposes of giving any
required notices hereunder, the addresses, telephone numbers, and facsimile
numbers of the Parties are as set forth on the signature page of this Guarantee.

 

 

9

 

Section 22.        This Guarantee shall bind the successors and assigns of
Guarantor and shall inure to the benefit of ERCOT, its successors and assigns
pursuant to the terms of the Agreement.

 

(a)     ERCOT shall be permitted to assign its rights and delegate its
obligations under this Guarantee, in whole or in part, without the consent of
Guarantor or Participant.

 

(b)     The Guarantor may not assign its rights nor delegate its obligations
under this Guarantee, in whole or in part, without the prior written consent of
ERCOT. Any purported assignment or delegation absent ERCOT'S written consent is
void.

 

(c)     Subject to the written consent of ERCOT in its sole discretion,
Guarantor may assign and delegate all of the Guarantor's rights and obligations
hereunder to a partnership, corporation, trust or other entity that succeeds to
all or substantially all of the Guarantor's assets and business and that assumes
such obligations by contract, operation of law or otherwise. Upon Guarantor's
receipt of ERCOT's written consent and the execution by assignee of any and all
documents required by ERCOT, the Guarantor shall be relieved of and fully
discharged from all obligations hereunder, whether such obligations arose before
or after such delegation and assumption. If ERCOT does not consent to the
assignment (which, for the avoidance of doubt, shall not constitute a default
under this Guarantee), ERCOT shall provide written notice to Guarantor that it
does not consent to the assignment and upon receipt of such written notice,
Guarantor shall be permitted to terminate the Guarantee in accordance with
Section 9(b).

 

Section 23.         No modification of this Guarantee or waiver shall be valid
unless in writing and signed by ERCOT and Guarantor and then only to the extent
specifically set forth in such writing.

 

Section 24.         This Guarantee supersedes and terminates any prior guarantee
to ERCOT by Guarantor on behalf of Participant.

 

 

 

 

 

<signature page follows>

 

 

 

10

 

 

 

 

Participant: Twin Cities Power, LLC   [Name of Participant]   a Minnesota
limited liability company   [Type of entity/jurisdiction of organization]

 

Effective Date of Standard Form Market Participant Agreement: December 3, 2012.

 

 

"CREDIT SUPPORT AMOUNT" is $5,000,000

 

 

 

 

EXECUTED by GUARANTOR this 3rd day of December, 2012:

 

Twin Cities Power Holdings, LLC Address: 16233 Kenyon Avenue [Name of Guarantor]
  Suite 210     Lakeville, MN 55044 a Minnesota limited liability company
Telephone: 952-241-3103 [Type of entity/jurisdiction of organization] Facsimile:
952-898-3571

 

 

By: /s/ Timothy Krieger   Name: Timothy Krieger   Title: CEO  

 

 

 

 

ACCEPTED by ERCOT this 17th day of December, 2012.

      ELECTRIC RELIABILITY COUNCIL of  TEXAS, INC. Address:   7620 Metro Center
Drive     Austin, Texas 78744     [For notice and payment]   Telephone:
512.225.7014   Facsimile: 512.225.7020

 

 

By: /s/ Vanessa Spells   Name: Vanessa Spells   Title: Credit Manager          
   

 



11

 

